Exhibit 10.34

Execution Version

Confidential Treatment Requested

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.

Asterisks denote omissions.

FIRST AMENDMENT TO AMENDED AND RESTATED

LOAN ACCOUNT PROGRAM AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED LOAN ACCOUNT PROGRAM AGREEMENT
(this “Amendment”) dated as of June 4, 2013 (“Amendment Effective Date”) is made
by and between WebBank, a Utah industrial bank having its principal location in
Salt Lake City, Utah (“Bank”), and LendingClub Corporation, a Delaware
corporation having its principal location in San Francisco, California
(“Company”), and amends the Amended and Restated Loan Account Program Agreement
dated as of November 8, 2010 by and between Bank and Company (the “Agreement”).

WHEREAS, Bank and Company desire to extend the term of the Agreement; and

WHEREAS, Bank and Company desire to amend certain terms and conditions of the
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions, and
mutual covenants and agreements herein contained, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, Bank and Company agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined in this
Amendment shall have the respective meanings set forth in the Agreement.

2. Term. Section 11 of the Agreement is amended as follows:

 

  (a) Section 11(a) of the Agreement is amended by deleting the words
“thirty-six (36) months” and inserting in lieu thereof “ninety-six (96) months”;
and

 

  (b) Section 11(c) of the Agreement is amended by (i) deleting the word “or” at
the end of clause (3); (ii) deleting the period (.) at the end of clause (4) and
inserting in lieu thereof a semicolon and the word “or” (“; or”); and
(iii) inserting a new clause (5) as follows: “(5) there is a Change of Control
of Company and the Bank exercises its termination right pursuant to this clause
(5) not later than forty-five (45) days following receipt of the Company’s
notice of such Change of Control of Company.”



--------------------------------------------------------------------------------

3. Notices. The addresses for notice for Bank and Company are changed, under
Section 22 of the Agreement, as follows:

 

  To Bank:    WebBank      Attn: Senior Vice President – Strategic Partners     
215 S. State Street, Suite 800      Salt Lake City, UT 84111      Tel. (801)
456-8398      Fax: (801) 456-8398      Email: strategicpartnerships@webbank.com
  With a copy to:            WebBank      Attn: Compliance Officer      215 S.
State Street, Suite 800      Salt Lake City, UT 84111      Tel. (801) 456-8397  
   Fax: (801) 456-8397      Email: complianceofficer@webbank.com   To Company:
   LendingClub Corporation      71 Stevenson, Suite 300      San Francisco, CA
94105      Attn: Renaud Laplanche, Chief Executive Officer      E-mail Address:
rlaplanche@lendingclub.com      Telephone: (415) 632-5667      Facsimile: (415)
632-5608   With a copy to (which shall not constitute notice):      LendingClub
Corporation      71 Stevenson, Suite 300      San Francisco, CA 94105      Attn:
General Counsel      E-mail Address: jaltieri@lendingclub.com      Telephone:
(415) 632-5666      Facsimile: (415) 632-5608

4. Compliance. Section 31 of the Agreement is amended by deleting the word “and”
at the end of subsection (i) and adding the following new subsections
(j) through (n):

(j) maintain a compliance management system (“CMS”) to provide an internal
control process for the business functions and processes directed towards
Applicants and Borrowers, the elements of which CMS shall include (i) an overall
policy statement governing the CMS, (ii) specific procedures for approvals of
additions or changes to the CMS, including a description of items subject to the
CMS, a process for internal review and approval by Company and its legal
counsel, and a process for internal review and approval by Bank and its legal
counsel, and (iii) documentation of Company’s testing process, including
testing/review of Company’s website and user acceptance testing (UAT); the scope
of the CMS shall include, at a minimum, the Consumer Finance Materials, all
policy changes, new products, advertisements, press releases, and the website(s)
used in connection with the Program;

 

2



--------------------------------------------------------------------------------

(k) maintain a compliance training program for its officers, directors,
employees, and agents that is acceptable to Bank; as part of the program,
Company shall, subject in each case to the approval of Bank, (i) identify
applicable Company officers, directors, employees, and agents and assign
appropriate training courses to each and (ii) determine a schedule of each
training course and when each applicable officer, director, employee, and agent
shall take each such course; Company shall provide reports to Bank regarding the
compliance training program on a quarterly basis or, if requested by Bank, more
frequently;

(l) designate a dedicated compliance officer for purposes of the Program,
acceptable to Bank, who shall oversee reviews of Company’s compliance with laws
and regulations that may be applicable, including, to the extent applicable, the
Fair Credit Reporting Act, the Equal Credit Opportunity Act, the Fair Debt
Collection Practices Act, the Truth-in-Lending Act and Regulation Z, the Federal
Trade Commission (FTC) Act, the Consumer Financial Protection Act, and laws
prohibiting unfair, deceptive, or abusive acts or practices; and, in the event
of the termination of the employment of the compliance officer, promptly employ
a replacement compliance officer acceptable to Bank;

(m) cooperate with and bear the reasonable expenses of a compliance audit of the
Program on an annual basis, and such other audits as may be requested by Bank
from time to time in its reasonable discretion, in each case to be conducted by
a third-party audit firm that is selected by and reports to Bank; the scope of
each audit shall be determined by Bank (considering in good faith input received
by Company); Bank shall receive all draft and final reports of the audit firm
and shall be included in any meetings or correspondence related to the audit;
the auditor shall deliver the final audit report to Bank, and Bank shall provide
a copy of the report to Company;

(n) provide to Bank, on an annual basis in writing, a report by the compliance
officer of the results of all audits and reviews of the Program, and significant
issues to be addressed (if any), as well as Company’s resolutions of such issues
(if applicable); and

5. Information Security. The following new Section 39 is added to the Agreement:

39. Information Security.

(a) In connection with the Program, Company shall be responsible for maintaining
an information security program that is designed, after consulting with Bank,
to: (i) ensure the security and confidentiality of Applicant or Borrower
information held on behalf of Bank; (ii) protect against any anticipated and
emergent threats or hazards to security or integrity of such information held on

 

3



--------------------------------------------------------------------------------

behalf of Bank; (iii) protect against unauthorized access to or use of such
information held on behalf of Bank that could result in substantial harm or
inconvenience to any Applicant or Borrower; and (iv) ensure the proper disposal
of customer information.

(b) At least once annually, Company shall conduct an information technology
audit consistent with banking industry practices, which shall include review of
Company’s information security program. Such audit shall be conducted by a
third-party audit firm that is acceptable to Bank; the scope of each audit shall
be subject to the advance approval of Bank. Company shall promptly provide a
copy of the audit report. Company shall promptly take action to correct any
errors or deficiencies identified in any report or audit described in this
Section 39, unless Bank agrees that correction is not required, and shall
develop, with the approval of Bank, a schedule for the correction of such errors
and deficiencies.

(c) Company shall immediately (and in any event within twenty-four (24) hours
after actual knowledge of such event) notify Bank of any actual, suspected or
threatened (to the extent such threat is considered credible by Company) breach
in information security regarding personally identifiable information of
Applicants or Borrowers. In such event Company agrees that it will fully
cooperate with Bank in investigating any such breach or unauthorized access.
With respect to any such breach in data security, Company agrees to take action
promptly, at its own expense, to investigate the breach, to identify, mitigate
and remediate the effects of the breach and to implement any other reasonable
and appropriate measures in response to the breach. Company will also provide
Bank with all available information regarding such breach to assist Bank in
implementing its information security response program and, if applicable, in
notifying affected Applicants or Borrowers. Company shall pay for the costs of
any such notification, which notification shall be subject to the advance
consent of Bank which will not be unreasonably withheld or delayed.

6. Disaster Recovery and Business Continuity. The following new Section 40 is
added to the Agreement:

40. Disaster Recovery and Business Continuity. Company shall maintain a disaster
recovery and business continuity program and related policies acceptable to Bank
(collectively, the “Business Continuity Plans”). Company agrees that such
Business Continuity Plans shall be at least consistent with industry standards
for the consumer lending industry and in compliance with all Applicable Laws.
Company shall test its Business Continuity Plans at least once annually, and
shall promptly provide Bank a copy of the report of such tests upon Bank’s
request.

7. Change of Control. The following new Section 41 is added to the Agreement:

41. Change of Control. Company shall provide written notice to Bank of any
expected or anticipated Change of Control of Company not later than thirty
(30) Business Days prior to the anticipated effective date of such Change of
Control. Bank will treat such information as material non-public information and
agrees that it will be subject to all confidentiality provisions of the
Agreement.

 

4



--------------------------------------------------------------------------------

8. Origination Obligation. The following new Section 42 is added to the
Agreement:

42. Minimum Origination Obligation.

The terms of Schedule 42 shall apply as if fully set forth in this Agreement.

9. Definitions. The following new definitions are inserted in Part I of Schedule
1 to the Agreement:

(j-1) “Change of Control” means (i) an acquisition of Control of the Company by
any person or entity that does not currently have Control of Company or (ii) the
sale by Company of all, or substantially all, of its assets to any person or
entity. Notwithstanding the foregoing, a public debt offering or initial public
offering of the Company’s common stock shall be deemed not to be a “Change of
Control.”

(o-1) “Control” means, with respect to Company, the ability of a stockholder to
vote, directly or indirectly, at least forty-five percent (45%) of any class of
voting securities of Company.

10. Addition of New Schedule. A new Schedule 42, in the form attached to this
Amendment as Schedule 42, is hereby added and attached to the Agreement.

11. No Effect on Pricing. Nothing in this Amendment affects the pricing as set
forth in Schedule 2 to the Loan Sale Agreement, as amended through the Amendment
Effective Date.

12. Miscellaneous.

(a) Amendment. This Amendment may only be amended, modified, waived or
supplemented by a written instrument signed by Bank and Company.

(b) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF UTAH WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

(c) Notices. All notices and other communications that are required or may be
given in connection with this Amendment shall be provided in accordance with
Section 22 of the Agreement.

(d) Integration. Except as set forth herein, the remaining terms of the
Agreement will remain in full force and effect. This Amendment shall be
effective as of the Amendment Effective Date and, as shall thereafter be deemed
to be a part of the Agreement for all purposes.

 

5



--------------------------------------------------------------------------------

(e) Severability of Provisions. If any one or more of the covenants, agreements,
provisions or terms of this Amendment shall for any reason whatsoever be held
invalid, then such provisions shall be deemed severable from the remaining
provisions of this Amendment and shall in no way affect the validity or
enforceability of the remaining provisions.

(f) No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any party to this Amendment, any right, remedy, power
or privilege under this Amendment shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege under
this Amendment preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided under this Amendment are cumulative and not exhaustive of
any rights, remedies, powers and privileges provided by law.

(g) Counterparts. This Amendment may be executed in two or more counterparts
(and by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

(h) Merger and Integration. Except as specifically stated otherwise herein, this
Amendment sets forth the entire understanding of the parties relating to the
subject matter hereof, and all prior understandings, written or oral, are
superseded by this Amendment. (i) Headings. The headings herein are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision hereof.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Bank and Company have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

WEBBANK

 

By:

 

 

  Name:  

 

  Title:  

 

LENDINGCLUB CORPORATION

By:

 

 

  Name:  

 

  Title:  

 

 

7



--------------------------------------------------------------------------------

Confidential Treatment Requested

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.

Asterisks denote omissions.

Schedule 42

The following terms shall apply as if fully set forth in the Agreement:

 

  (a) ***

 

  (b) ***

 

  (c) ***